EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Needham (Reg. 56421) on 06/24/2021.

The application has been amended as follows: 
Please cancel claims 6, 14, 18, and 20.
Please amend claims 1, 9, and 17 as following:


(Currently Amended) 1. An apparatus comprising: 
a processor; and 
a memory that stores code executable by the processor to: 
deliver teaching material to an augmented reality ("AR") device of a teacher in conjunction with the teacher using the teaching material to teach one or more students, the teaching material comprising generic teaching material in an unmodified form; 

deliver the personalized teaching material to an AR device of the student, 
wherein the teacher views the generic teaching material in the AR device of the teacher and the student views the personalized teaching material in the AR device of the student;
identify which student of the one or more students is asking a question; and- 25 of 32 – 
IBM Docket No P201803768US01Kunzler Docket No 2600 2 3deliver the personalized teaching material of the student asking the question to the AR device of the teacher and to the AR device of each student of the one or more students different than the student asking the question.

(Currently Amended) 9. A computer-implemented method comprising: 
delivering teaching material to an augmented reality ("AR") device of a teacher in conjunction with the teacher using the teaching material to teach one or more students, the teaching material comprising generic teaching material in an unmodified form; 
creating personalized teaching material for a student of the one or more students, the personalized teaching material comprising the generic teaching material modified based on learning concepts in a profile of the student that the student has previously experienced; 
delivering the personalized teaching material to an AR device of the student, 
;
identifying which student of the one or more students is asking a question; and - 28 of 32 –
IBM Docket No P201803768US01Kunzler Docket No 2600 2 3delivering the personalized teaching material of the student asking the question to the AR device of the teacher and to the AR device of the student of the one or more students different than the student asking the question. 

(Currently Amended) 17. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
deliver teaching material to an augmented reality ("AR") device of a teacher in conjunction with the teacher using the teaching material to teach one or more students, the teaching material comprising generic teaching material in an unmodified form; 
create personalized teaching material for a student of the one or more students, the personalized teaching material comprising the generic teaching material modified based on learning concepts in a profile of the student that the student has previously experienced; 
deliver the personalized teaching material to an AR device of the student, 
wherein the teacher views the generic teaching material in the AR device of the teacher and the student views the personalized teaching material in the AR device of the student;
identify which student of the one or more students is asking a question; and 
deliver the personalized teaching material of the student asking the question to the AR device of the teacher and to the AR device of the student of the one or more students different than the student asking the question. 


Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 9, and 17 is the inclusion of the limitation, "deliver the personalized teaching material to an AR device of the student, wherein the teacher views the generic teaching material in the AR device of the teacher and the student views the personalized teaching material in the AR device of the student;." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 9, and 17.

Each of prior arts of record (PTO-892) teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.

Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-5, 7-8, 10-13, 15-16, and 19 depending on claims 1, 9, and 17 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177